Order entered May 9, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00206-CV

                      EAGLE REMODEL LLC, Appellant

                                        V.

                CAPITAL ONE FINANCIAL CORPORATION
                   D/B/A CAPITAL ONE BANK, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-02277

                                       ORDER

      Court reporter Gina Udall filed a six-volume reporter’s record on May 6,
2022. On the same date, Ms. Udall filed a letter asking the Court to disregard the
April 21, 2022 reporter’s record filed by court reporter Samantha Falcone as it is
duplicate of volume six filed by Ms. Udall. To avoid duplication, we STRIKE the
reporter’s record filed on April 21.
      Appellant’s brief on the merits is due June 6, 2022.
                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE